PER CURIAM
*222The trial court committed appellant to the custody of the Mental Health and Developmental Disability Services Division for a period not to exceed 180 days after determining that she was unable to provide for her basic needs because of a mental disorder. See ORS 426.005 (1)(f)(B). On appeal, she argues that the record does not contain legally sufficient evidence to support an involuntary commitment on that basis. The state concedes that the record is legally insufficient in that regard and that the judgment of commitment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment.
Reversed.